This is a second appeal from a judgment of bond forfeiture, *Page 527 
the former being reported in 139 Tex.Crim. Rep.,141 S.W.2d 597.
The voluminous record in this case contains no bills of exception and no assignments of error. We have examined the procedure and confess our inability to understand the question which appellants have in mind. No brief has been furnished the court in behalf of the appeal and we are unable from an examination of the record to find any fundamental error.
Further, the appeal is governed by the rules of civil procedure (Art. 866, C. C. P.) and is, therefore, controlled by Rule 415, Texas Rules of Civil Procedure, which has not been complied with. This court has always dismissed the appeal in such cases where no brief has been filed and no showing made to excuse the failure. (Wade, et al, v. State, 43 S.W.2d 938
and authorities there cited.)
The State's motion to dismiss the appeal is granted.
                 ON MOTION TO REINSTATE APPEAL.